             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CR 28 MR WCM

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )           ORDER
                                                 )
RODNEY DEJUAN ALLISON                            )
                                                 )
                                                 )

      This matter is before the Court on Defendant’s Motions for Admission

Pro Hac Vice and Affidavits (“Motions”) filed by Stephen P. Lindsay on behalf

of James Gabriel Banks, Jr. and William H. Thomas. (Docs. 321 & 322).

      In response to the undersigned’s Order of June 24, 2021 (Doc. 319),

Mr. Lindsay filed a “Renewed Notice of General Appearance of Counsel”

(Doc. 320) which states that he has been retained to serve as local counsel for

Defendant and that he is making a general appearance in this matter.

      The Motions represent that Mr. Banks and Mr. Thomas are members in

good standing of the Bar of the State of Georgia. It further appears that the

requisite admission fees have been paid.

      Accordingly, the Court GRANTS the Motions (Docs. 321 & 322) and

ADMITS James Gabriel Banks, Jr., and William H. Thomas to practice pro hac

vice before the Court in this matter while associated with local counsel.
      However, no filing by defense counsel has addressed the issue of whether

Defendant’s representation by appointed counsel Mr. Scheer should continue,

given that Defendant is represented by Mr. Lindsay as retained counsel (as

well as now by Mr. Banks and Mr. Thomas). Therefore, the Court DIRECTS

all counsel for Defendant to confer regarding that issue and to make any

appropriate filing(s) on or before July 16, 2021.

      It is so ordered.

                                   Signed: July 8, 2021
